Title: To James Madison from Louis-Marie Turreau de Garambouville, 10 February 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 10. février 1807

J’ai ordonné au Consul Général de france de faire examiner par le Consul du lieu les réclamations des Armateurs ou Capitaines dont les Bâtiments ont Secouru le Vaisseau L’Eole, et de faire Statuer ici, Soit d’un commun accord, Soit à la faveur d’un arbitrage sur la Somme d’indemnités qui leur Sont légitimement dues.  Le Consul Général m’a répondu qu’il en donnait l’ordre au Consul de Baltimore; Par conséquent, Monsieur, les Réclamations doivent S’addresser à ce Consul, M. Lelouys, auquel j’écris directement de terminer cette affaire le plutôt possible.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération.

Turreau

